Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dudley (US 3675782 A) in view of Bloch et al. (US 20200009744 A1).
Regarding Claim 1, Dudley teaches: 
a gripping mechanism (7) which grips an object (S), the gripping mechanism comprising:
a first gripping section (9); and
a second gripping section (9), wherein 
the first gripping section and the second gripping section have a space therebetween (Fig. 1),
the first gripping section includes:
a first roller (16); and
a first frame (10) which houses the first roller (Fig. 1 & Fig. 2);
the first gripping section grips a first portion of the object between an outer surface of the first roller and an inner surface of the first frame using gravity acting on the first roller (Fig. 1 & Fig. 2) [Column 4 Lines 43-58],
the second gripping section includes:
a second roller (16); and
a second frame (10) which houses the second roller (Fig. 1 & Fig. 2), and
the second gripping section grips a second portion of the object between an outer surface of the second roller and an inner surface of the second frame using gravity acting on the second roller, the second portion differing from the first portion (Fig. 1 & Fig. 2) [Column 4 Lines 43-58].
Dudley does not teach:
a main body section;
a first gripping section connected to the main body section; and
a second gripping section connected to the main body section.
Bloch teaches:
a gripping mechanism (100) which grips an object (132), the gripping mechanism comprising:
a main body section (106 & 110);
a first gripping section (108 & 114) connected to the main body section (Fig. 1 & Fig. 2); and
a second gripping section (108 & 116) connected to the main body section (Fig. 1 & Fig. 2), wherein 
the first gripping section and the second gripping section have a space therebetween (Fig. 1 & Fig. 2),
the first gripping section includes:
a first gripper (528); and
a first frame (530) which houses the first gripper (Fig. 5), and
the first gripping section grips a first portion of the object with the gripper (Fig. 2 & Fig. 3),
the second gripping section includes:
a second gripper (532); and
a second frame which houses the second gripper (534), and
the second gripping section grips a first portion of the object with the gripper (Fig. 2 & Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gripper mechanism having first and second gripping sections with first and second rollers housed in first and second frames respectively for gripping thin flexible substrates taught by Dudley with the gripping mechanism having a main body section with a first gripping section connected to the main body section and a second gripping section connected to the main body section where the first and second gripping sections are spaced apart Bloch in order to provide a gripper mechanism for engaging and transporting thin flexible substrates that can accommodate varying substrate sizes.
Regarding Claim 2, Dudley does not teach:
the first gripping section further includes a first sliding section fixed to the first frame,
the second gripping section further includes a second sliding section fixed to the second frame, 
the first sliding section slides relative to the main body section in a direction in which gripping of the first portion of the object is released, and
the second sliding section slides relative to the main body section in a direction in which gripping of the second portion of the object is released.
Bloch teaches:
the first gripping section further includes a first sliding section fixed to the first frame [0030],
the second gripping section further includes a second sliding section fixed to the second frame [0030], 
the first sliding section slides relative to the main body section in a direction in which gripping of the first portion of the object is released (Fig. 3) [as the gripper slides towards the outer end of the frame the gripper is no longer capable of making contact with the carried object], and
the second sliding section slides relative to the main body section in a direction in which gripping of the second portion of the object is released [as the gripper slides towards the outer end of the frame the gripper is no longer capable of making contact with the carried object].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gripper mechanism having first and second gripping sections with first and second rollers housed in first and second frames respectively for gripping thin flexible substrates taught by Dudley with the gripping mechanism having a main body section with a first gripping section connected to the main body section and a second gripping section connected to the main body section where the first and second gripping sections are spaced apart, the first gripping section further includes a first sliding section fixed to the first frame and the second gripping section further includes a second sliding section fixed to the second frame the first sliding section slides relative to the main body section in a direction in which gripping of the first portion of the object is released and the second sliding section slides relative to the main body section in a direction in which gripping of the second portion of the object is released taught by Bloch in order to provide a gripper mechanism for engaging and transporting thin flexible substrates that can accommodate varying substrate sizes and can navigate around a released substrate by moving the gripping sections out of a position where they are capable of avoiding the substrate in order to provide a greater range of motion for the gripper mechanism.
Regarding Claim 6, Dudley
the first frame and the second frame each include two plate sections (11 & 12) which support respective weights of the first roller and the second roller (Fig. 2),
the two plate sections have an opening (13) therebetween which receives insertion of the object, and
one of the two plate sections is slanted relative to a vertical direction (Fig. 2).
Regarding Claim 7, Dudley teaches: 
a gripping mechanism (7) which grips an object (S), the gripping mechanism comprising:
a first gripping section (9); and
a second gripping section (9), wherein 
the first gripping section and the second gripping section have a space therebetween (Fig. 1),
the first gripping section includes:
a first roller (16); and
a first frame (10) which houses the first roller (Fig. 1 & Fig. 2);
the first gripping section grips a first portion of the object between an outer surface of the first roller and an inner surface of the first frame using gravity acting on the first roller (Fig. 1 & Fig. 2) [Column 4 Lines 43-58],
the second gripping section includes:
a second roller (16); and
a second frame (10) which houses the second roller (Fig. 1 & Fig. 2), and
the second gripping section grips a second portion of the object between an outer surface of the second roller and an inner surface of the second frame using gravity acting on the second roller, the second portion differing from the first portion (Fig. 1 & Fig. 2) [Column 4 Lines 43-58].
Dudley does not teach:
an assembly apparatus;
a main body section;
a first gripping section connected to the main body section; and
a second gripping section connected to the main body section; and
a driving mechanism configured to move the gripping mechanism relative to the object.
Bloch teaches:
an assembly apparatus [abstract & 0001 & 0002 & 0003 & 0004] comprising:
a gripping mechanism (100) which grips an object (132), the gripping mechanism comprising:
a main body section (106 & 110);
a first gripping section (108 & 114) connected to the main body section (Fig. 1 & Fig. 2); and
a second gripping section (108 & 116) connected to the main body section (Fig. 1 & Fig. 2), wherein 
the first gripping section and the second gripping section have a space therebetween (Fig. 1 & Fig. 2),
the first gripping section includes:
a first gripper (528); and
a first frame (530) which houses the first gripper (Fig. 5), and
the first gripping section grips a first portion of the object with the gripper (Fig. 2 & Fig. 3),
the second gripping section includes:
a second gripper (532); and
a second frame which houses the second gripper (534), and
the second gripping section grips a first portion of the object with the gripper (Fig. 2 & Fig. 3).
a driving mechanism configured to move the gripping mechanism relative to the object [abstract & 0001 & 0002 & 0003 & 0004].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gripper mechanism having first and second gripping sections with first and second rollers housed in first and second frames respectively for gripping thin flexible substrates taught by Dudley with the an assembly apparatus having a gripping mechanism having a main body section with a first gripping section connected to the main body section and a second gripping section connected to the main body section where the first and second gripping sections are spaced apart and a driving mechanism configured to move the gripping mechanism relative to the object taught by Bloch.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dudley (US 3675782 A) in view of Bloch et al. (US 20200009744 A1), as applied to Claim 1 above, further in view of Merola (US 3780923 A).
Regarding Claim 4, Dudley teaches: 
the first roller and the second roller each include:
a cylindrical core (Fig. 2).
Dudley does not teach:
a covering section which covers a peripheral surface of the core with an elastic object.
Merola teaches:
a gripping mechanism (1) for gripping thin flexible substrates (15) comprising:
a first roller (11) and a second roller (11’);
the rollers secured in a housing (5 & 5’);
the outside surface of the roller engaging an outside surface of the substrate in order to secure it (Fig. 2 & Fig. 3);
the first roller and the second roller each include:
a cylindrical core (37); and
a covering section (35) which covers a peripheral surface of the core with an elastic object [Column 3 Lines 14-21].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gripper mechanism having first and second gripping sections with first and second rollers having cylindrical Dudley with the gripping mechanism for gripping thin flexible substrates having a first roller and a second roller, the first roller and the second roller each include a cylindrical core, and a covering section which covers a peripheral surface of the core with an elastic object taught by Merola in order to provide a gripper mechanism with a high coefficient of friction capable of handling heavier substrates.
Regarding Claim 5, Dudley does not teach:
a friction coefficient of a peripheral surface of the covering section is greater than a friction coefficient of the peripheral surface of the core.
Merola teaches:
a friction coefficient of a peripheral surface of the covering section is greater than a friction coefficient of the peripheral surface of the core [Column 3 Lines 14-21].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gripper mechanism having first and second gripping sections with first and second rollers having cylindrical cores housed in first and second frames respectively for gripping thin flexible substrates taught by Dudley with the gripping mechanism for gripping thin flexible substrates having a first roller and a second roller, the first roller and the second roller each include a cylindrical core, and a covering section which covers a peripheral surface of the core with an elastic object where a friction coefficient of a peripheral surface of the covering section is greater than a friction coefficient of the Merola in order to provide a gripper mechanism with a high coefficient of friction capable of handling heavier substrates.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A gripping mechanism which grips an object, the gripping mechanism comprising: a main body section; a first gripping section connected to the main body section; and a second gripping section connected to the main body section, wherein the first gripping section and the second gripping section have a space therebetween, the first gripping section includes: a first roller; and a first frame which houses the first roller, the first gripping section grips a first portion of the object between an outer surface of the first roller and an inner surface of the first frame using gravity acting on the first roller, the second gripping section includes: a second roller; and a second frame which houses the second roller, and the second gripping section grips a second portion of the object between an outer surface of the second roller and an inner surface of the second frame using gravity acting on the second roller, the second portion differing from the first portion; the first gripping section further includes a first sliding section fixed to the first frame, the second gripping section further includes a second sliding section fixed to the second frame, the first sliding section slides relative to the main body section in a direction in which gripping of the Claim 3 specifically:
the structural and operative relationship between the main body section, first gripping section, second gripping section, first roller, second roller, first frame, second frame, first gripping section, second gripping section, first sliding section, second sliding section, first elastic member, and second elastic member.  Especially as it relates to the sliding relationship of the first gripping section and second gripping section relative to the main body which is facilitated by the connection of the first and second elastic members between the main body section and the first and second sliding sections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent publications US 1417009 A and US 7373748 B2 have been cited by the examiner as pertinent to the applicant’s disclosure because they teach gripper mechanisms having rollers having cylindrical cores housed in frames for gripping thin flexible substrates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652